Sherwood, J.
We are of opinion that the original petition contained sufficient matter to amend' by, though somewhat loosely drawn. The title of the petition which is a part thereof under the terms of the statute, section 3511, specifies the names of the parties to the action, which shows by reasonable inference that Martin Weber sues as guardian and curator of the estate of the minors whose names are set forth. In addition, the petition, in the body thereof, sets forth the names of the minors, describes them as “minor co-plaintiffs herein,” alleges all the facts showing a right under the statute to authorize a recovery by the minors, and, in addition, refers to the “damage act” upon the provisions of which and the circumstances detailed in the petition, the minors alone by their guardian or next friend could recover. Sec. 3469, R. S., 1879.
Taking the petition then all in all, we think it *264furnished a sufficient basis for the desired' amendment and that the amended petition did not introduce new parties plaintiff. The mandate of our statute “is that in the construction of a pleading for the purpose of determining its effect its allegations shall be liberally-construed with the view to substantial justice between the parties.” Sec. 3546; Wynn v. Cory, 43 Mo. 301. And this court, proceeding under the amendatory provisions of our practice act, has favored amendments. Secs. 3567, 3538; State v. Shelby, 75 Mo. 482, and cases cited. Por this reason the court erred in refusing permission to plaintiff to file the second amended petition, and for this reason the judgment is reversed and the cause remanded.
All concur, except Hough, C. J., absent.